NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,077,363 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-36 and 38-46 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “(a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica structures with inner layers and outer layers with irregular interlacing amorphous silica structures or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram” and of independent claim 38 with particular attention to “(1) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica components with inner layers and outer layers with irregular interlacing amorphous silica components or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram” and of independent claim 46 with particular attention to “(a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica components with inner layers and outer layers with irregular interlacing amorphous silica components or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram”.
Applicant’s terminal disclaimers filed August 24, 2021 overcame the rejection of claims 1-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-38 of U.S. Patent No. 9,580,867 B2 and the rejection of claims 38-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,708,770 B2.
Applicant canceled claim 37 thus rendering moot the objection to claim 37 under 37 CFR 1.75 as being a substantial duplicate of claim 16.
Applicant canceled claim 47 thus rendering moot the objection to claim 37 under 37 CFR 1.75 as being a substantial duplicate of claim 46.
Applicant’s terminal disclaimer filed May 2, 2022 overcame the rejection of claims 1-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-38 of U.S. Patent No. 10,077,363 B2 in view of U.S. Patent No. 9,580,867 B2.
Applicant’s terminal disclaimer filed May 2, 2022 overcame the rejection of claims 38-47 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,077,363 B2 in view of U.S. Patent No. 9,708,770 B2.
For these reasons, there is no obvious reason to modify the teachings of any one of U.S. Patent No. 9,580,867 B2, U.S. Patent No. 9,708,770 B2 or U.S. Patent No. 10,077,363 B2 using either U.S. Patent No. 9,580,867 B2 or U.S. Patent No. 9,708,770 B2 and teach “(a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a structure having interstitial spaces between amorphous silica structures with inner layers and outer layers with irregular interlacing amorphous silica structures or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram” according to Applicant’s independent claim 1; “(1) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica components with inner layers and outer layers with irregular interlacing amorphous silica components or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram” according to Applicant’s independent claim 38; and “(a) a nano-composite material, said nano-composite material comprising an amorphous silica component, said amorphous silica component provided in three-dimensional haystack or globular configuration that presents a fibrous structure having interstitial spaces between amorphous silica components with inner layers and outer layers with irregular interlacing amorphous silica components or filaments which are fixed in relation to each other, and a crystalline calcium carbonate component, said crystalline calcium carbonate component comprising nano aragonite needle structures, said nano aragonite needle structures arising from said amorphous silica component, said nano-composite material having a major axis of length L in the range from 10 microns to 40 microns and a surface area of from 40 meters squared per gram to 200 meters squared per gram” according to Applicant’s independent claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731